MANDATE

                 The Fourteenth Court of Appeals
                                NO. 14-15-00253-CV

Jimmy Diaz, Appellant                        Appealed from the 215th District Court
v.                                           of Harris County. (Tr. Ct. No. 2014-
                                             68893). Opinion delivered Per Curiam.
A.M. Stringfellow       Unit,    et   al.,
Appellees
TO THE 215TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on April 23, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on March 20, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jimmy Diaz.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, April 24,
2015.